Field, J.
The description of the building let is brief and indefinite. It is a building on Endicott Street numbered sixty-three and sixty-five. No mention is made of Morton Street. When a building has a solid brick partition wall “extending from the cellar to the roof, without door, passageway, or other opening therein,” the inference is unavoidable that it was so constructed that the different parts of the building might be separately occupied. Such a partition wall makes the structure two tenements for the purposes of occupation as distinctly as if they had not been built in one block and as parts of one structure. When a house or building is described in a lease by the numbers over the outside doors on a street, the inference is that a building is intended, access to which is had by these doors from that street. If the partition wall had remained intact, as there is no reference in the lease to any building on Morton Street, or to any number on that street, it could not be construed to include a building on Morton Street inaccessible from the building on Endicott Street. Although this wall was so far taken down in the first story as to make the whole floor on that story one room, accessible from Endicott Street, yet the separate character of the two parts above the first story for the purposes of occupation was maintained, so that the occupants of one part could not enter the other except by going wholly out of the building upon the street, and entering through outside doors, in the same manner as the public entered.
The principal purpose of the lease was to give to the lessee the occupation of the premises let, in the condition they were then in, for the term of one year; and the manner in which, by the construction, the different parts of the structure were intended to be occupied can properly be consider-ed in construing the lease. We think the construction of the lease by the Superior Court, as applied to the subject matter and the facts, was correct.

Judgment affirmed.